Citation Nr: 0913341	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1982 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

Upon review of the claims file, the Board finds that this 
matter must again be remanded for additional development and 
adjudication, even though such action will, regrettably, 
further delay a decision in this appeal.

When this case was last before the Board, it was remanded in 
order to obtain clarification of the May 2008 VA examination 
findings.  It was requested that the claims file be returned 
to the May 2008 examiner or another appropriate individual 
for a follow-up opinion.  Although it was noted that re-
examination of the Veteran should be arranged if the examiner 
determined that was necessary, such was not required.  

The record reflects that the Veteran was apparently scheduled 
for a VA examination in December 2008, for which she did not 
report.  However, as noted above, examination of the Veteran 
was not required, and it does not appear that the claims file 
was ever returned for a follow-up opinion as requested by the 
Board.  This should be accomplished.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the Veteran the right to compliance with the 
remand orders).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the May 2008 
VA examiner.  If that examiner is not 
available, the claims file should be 
referred to another appropriate 
individual.  The examiner should review 
the record in its entirety, including the 
November 2008 Board remand. 

For each diagnosed foot disorder, the 
examiner is asked to express an opinion as 
to whether such disability clearly and 
unmistakably existed prior to service.  If 
so, did such disability clearly and 
unmistakably undergo an increase in 
severity beyond its natural progression 
during such service.  If such diagnosed 
foot disorder did not clearly and 
unmistakably exist prior to service, is it 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
the Veteran's currently-diagnosed foot 
disorder is related to her active military 
duty, and particularly the foot complaints 
noted therein.  A complete rationale 
should be provided for all opinions 
expressed.  If it is necessary to re-
examine the Veteran, that should be 
arranged.

2.  Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the Veteran and any representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


